                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                          UNITED STATES DISTRICT COURT                           September 19, 2019
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JILL HILL,                                    §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §          CIVIL ACTION H-18-4669
                                              §
INTERNATIONAL ASSOCIATION OF                  §
MACHINISTS AND AEROSPACE                      §
WORKERS, AFL-CIO, et al., and UNITED          §
AIRLINES, INC.                                §
                                              §
       Defendants.                            §

                                     FINAL JUDGMENT

       Pursuant to the court’s order signed September 19, 2019 (Dkt. 38), United’s and IAMAW’s

motions to dismiss (Dkts. 22, 24) are GRANTED. The case is DISMISSED WITHOUT

PREJUDICE.

       This is a FINAL JUDGMENT.

       Signed at Houston, Texas on September 19, 2019.




                                           ___________________________________
                                                   Gray H. Miller
                                            Senior United States District Judge
